Civilian pay. — Plaintiff seeks a declaratory judgment declaring that his removal from his position with the Veterans’ Administration was in violation of laws and regulations and is null and void; that an injunction be issued enjoining defendant from continuing to refuse to consider plaintiff’s removal as a violation of laws and regulations and therefore a nullity; and that he be reinstated in said position. Plaintiff *777also alleges that defendant performed an act of fraud upon the Court of Claims to obtain judgment against him in Armstrong v. United States, 186 Ct. Cl. 539, 405 F. 2d 1275 (1969), cert. denied, 395 U.S. 934. This case comes before the court on defendant’s motion to dismiss the petition. Upon consideration thereof, together with the opposition thereto, without oral argument, the court concludes that plaintiff has not properly alleged or raised any triable issue of fraud. On October 29, 1971, by order, the court granted defendant’s motion and dismissed the petition.